Title: To Benjamin Franklin from Madame Brillon, [after 10 July 1780]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon bon papa
[after July 10, 1780]
J’ai été dans un état violent, et je suis excéssivement foible; quand vous voudrés me venir voir un moment, je vous recevrés avéc grand plaisir, mais de longtems je ne pourrai vous allér chérchér:/: Mon ami ma machine est foible, le sort m’a déstiné a souffrir, je souscris a cét arrést, n’y pouvant rien changér; je n’ai rien a me reprochér je fais de l’éxercisse, je vis sagement; j’aime mes amis, et surtout mon papa je désire qu’il me le rende, c’est le bonheur le plus cértain sur lequel je puisse comptér:/:
 
Addressed: A Monsieur / Monsieur franklin / A Passy
